t c summary opinion united_states tax_court helen guterman petitioner v commissioner of internal revenue respondent docket no 15780-02s filed date helen guterman pro_se frank j jackson for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax this court must decide whether a deduction allowed under sec_216 for real_estate_taxes paid in connection with a cooperative_housing_corporation is an adjustment for purposes of the alternative_minimum_tax amt this case was submitted fully stipulated pursuant to rule all of the facts stipulated are so found petitioner resided in new york new york at the time she filed her petition sec_7491 does not apply because this case involves a legal issue during taxable_year petitioner was a tenant- shareholder of a cooperative_housing_corporation in connection with the cooperative_housing_corporation petitioner was entitled to deduct real_estate_taxes in the amount of dollar_figure as her proportionate share of such taxes paid_by the cooperative petitioner deducted this amount on schedule a itemized_deductions as co-op real_estate_taxes under other miscellaneous deductions petitioner did not include the dollar_figure as an adjustment for taxes on the form_6251 alternative_minimum_tax - individuals attached to her return respondent contends that the amount at issue was improperly characterized as a miscellaneous deduction but that regardless where deducted on schedule a a deduction allowed under sec_216 for real_estate_taxes paid in connection with a cooperative_housing_corporation is an adjustment for purposes of computing the amt thus respondent recalculated and increased petitioner’s amt in the amount of dollar_figure sec_216 allows a tenant-stockholder to deduct amounts not otherwise deductible paid_or_accrued to a cooperative_housing_corporation within the taxable_year to the extent that such amounts represent the tenant-stockholder’s_proportionate_share of the real_estate_taxes allowable as a deduction to the corporation under sec_164 sec_216 sec_1 a income_tax regs sec_164 allows a deduction for real_property_taxes paid_or_accrued within the taxable_year sec_164 sec_1_164-1 income_tax regs sec_55 imposes an alternative_minimum_tax amt on taxpayers in addition to any other income_tax imposed an individual’s amt is determined by a recomputation of the individual’s taxable_income which results in a new tax_base the amt income sec_55 in determining the amt income certain adjustments are required and no deduction is allowed for any miscellaneous itemized_deduction as defined in sec_67 or for any taxes described in sec_164 or except for a non-pertinent exception sec_56 we have held previously that the text of the amt statute is unambiguous klaassen v commissioner tcmemo_1998_241 affd without published opinion 182_f3d_932 10th cir it is clear from sec_56 that the deduction allowed for real_estate_taxes paid is an adjustment for purposes of calculating amt income sec_216 incorporates by reference sec_164 and sec_164 is specifically enumerated as an adjustment under sec_56 accordingly we sustain respondent’s determination petitioner also contends that she was entitled to claim the deduction allowed under sec_216 as a miscellaneous deduction sec_67 and respectively exclude from miscellaneous_itemized_deductions the deduction under sec_164 relating to taxes and the deduction under sec_216 relating to deductions in connection with cooperative housing corporations because sec_67 specifically excludes any sec_216 deduction from miscellaneous_itemized_deductions petitioner improperly characterized that deduction as a miscellaneous deduction reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
